Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Newly submitted claim 43 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 43 is directed to structure in nonelected group II. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 43 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Nagai fails to disclose heating and cooling the exchange fluid. The examiner respectfully disagrees. Paragraph [0086] describes using a constant temperature exchange for the ‘cooler’, “In the eighth embodiment, the cooler 808 may be replaced by a constant-temperature circulator or the like capable of both heating and cooling.” Therefore when the target device is too cold, it cools down the exchange fluid which is then heated by the constant-temperature circulator. When the target device is too hot, it heats up the exchange fluid which is then cooled by the constant-temperature circulator. Thus not is heating and cooling explicitly disclosed in paragraph [0086] it is implicitly understood as well.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 44 describes adjusting the pressure of the heat exchange medium to control the temperature, however the applicant doesn’t have written disclosure for this. The specification describes a different component that does not have an exchange medium using a gas layer with an adjustable pressure to control the thermal conduction properties of the component.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, because the applicant fails to describe in their specification how the pressure affects the temperature with regards to their temperature exchange medium, it is unclear how the subject matter of claim 44 relates to the structure of claim 42. The examiner will apply prior art as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28,30,40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai US 20120248343 A1.


The examiner notes that citations are meant to be exemplary since many possible elements are disclosed in Nagai that fit the claimed components. The examiner in response has provided a citation to the clearest teaching available in the disclosure. These citations cross embodiments of Nagai, but in a manner consistent with a single embodiment. Or to rephrase, a citation may be picked from any embodiment but only if it is compatible with the other embodiments so that the basis of the rejection is a single embodiment.

Regarding Claim(s) 28, Nagai teaches: A radiation source comprising: 
a fuel supply device configured to supply fuel; 
an excitation device configured to excite the fuel into a plasma; (Nagai 13,L1)
a collector configured to collect radiation emitted by the plasma and to direct the radiation to a beam exit; (Nagai 12)
a debris mitigation system configured to collect debris generated by the plasma, (Nagai 14)
the debris mitigation system having a component having a conduit passing therethrough; (Nagai [0086],0103], the thermal transfer fluid may be that within pipe 809 or gap 913, or both.)
 and a temperature control system configured to selectively increase and decrease the temperature of the component by selectively heating and cooling a thermal transfer fluid circulating through the conduit. (Nagai [0086])

Regarding Claim(s) 42, Nagai teaches: A lithographic apparatus comprising: 
a radiation source comprising: 
a fuel supply device configured to supply fuel; (Nagai 13)
an excitation device configured to excite the fuel into a plasma; (Nagai L1)
a collector configured to collect radiation emitted by the plasma and to direct the radiation to a beam exit; (Nagai 12)
a debris mitigation system configured to collect debris generated by the plasma, (Nagai 14)
the debris mitigation system having a component having a conduit passing therethrough; (Nagai Figs. 19,20,22, etc. the conduit is 809)
and a temperature control system configured to selectively increase and decrease the temperature of the component by selectively heating and cooling a thermal transfer fluid circulating through the conduit; (Nagai [0086])
an illumination system configured to illuminate a patterning device with radiation from the radiation source; and a projection system arranged to project a pattern from the patterning device onto a substrate. (Nagai [0040],[0005])

Regarding Claim(s) 30, Nagai teaches: wherein the thermal transfer fluid comprises water. (Nagai [0107])

Regarding Claim(s) 40, Nagai teaches: wherein the fuel supply device comprises a droplet generator configured to supply droplets of tin as the fuel. (Nagai [0039])

Regarding Claim(s) 41, Nagai teaches: wherein the excitation source comprises a laser. (Nagai [0008])



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31-34,44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai  US 20120248343 A1 in view of Van Schoot US 20140340659 A1. 

The examiner notes that citations are meant to be exemplary since many possible elements are disclosed in Nagai that fit the claimed components. The examiner in response has provided a citation to the clearest teaching available in the disclosure. These citations cross embodiments of Nagai, but in a manner consistent with a single embodiment. Or to rephrase, a citation may be picked from any embodiment but only if it is compatible with the other embodiments so that the basis of the rejection is a single embodiment.

Regarding Claim(s) 31-32,44, Nagai does not adequately teach: wherein the thermal transfer fluid is at a pressure greater than 20 bar. 
	wherein the thermal transfer fluid comprises air, artificial air, or nitrogen.
	wherein the temperature control system further comprises: a thermal transfer fluid circulating system configured to control the selected temperature by controlling a pressure level within the conduit.
	Van Schoot teaches the conditions for determining: wherein the thermal transfer fluid is at a pressure greater than 20 bar. (Van Schoot [0055])
	wherein the thermal transfer fluid comprises air, artificial air, or nitrogen. (Van Schoot [0065], the examiner interprets CO2 as artificial air)
	wherein the temperature control system further comprises: a thermal transfer fluid circulating system configured to control the selected temperature by controlling a pressure level within the conduit. (Van Schoot [0055], “a pressure control system constructed and programmed to adjust a pressure of a two phase medium in a group of channels may adjust a temperature of the group of channels by adjusting the pressure.”)
Optimizing the pressure is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Van Schoot teaches the pressure as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the pressure of the exchange medium fluid and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the claimed pressure(s) since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. (Van Schoot [0055], “a pressure control system constructed and programmed to adjust a pressure of a two phase medium in a group of channels may adjust a temperature of the group of channels by adjusting the pressure.”) Further it would have been obvious to one of ordinary skill in the art to utilize the CO2/artificial air 2-phase system since it allows for rapid temperature control through pressure control.

Regarding Claim(s) 33, Nagai teaches: wherein the temperature control system comprises a heat exchanger configured to transfer heat from thermal transfer fluid coming from the component to heat transfer fluid heading towards the component. (Nagai 808)

Regarding Claim(s) 34, Nagai teaches: wherein the temperature control system comprises an active flow control device on the cool side of the heat exchanger. (Nagai [0084])




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881